 



Exhibit 10.7
Conformed Copy

EMPLOYMENT AGREEMENT

         This Employment Agreement is made as of the 30th day of October 2001,
by and between James H. Smith, III, an individual residing in the State of
Colorado (the “Executive”), and Charter Communications, Inc., a Delaware
corporation (“Charter”), with reference to the following facts:

         Charter wishes to retain Executive to serve as Senior Vice President of
Operations – Western Division of Charter from the date hereof and on the terms
and conditions set forth herein;

         Executive desires to serve as Senior Vice President of Operations –
Western Division of Charter from the date hereof and on the terms and conditions
set forth herein;

         NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties hereto hereby agree as follows:

1.     Interpretation.

         1.1     Defined Terms.

                  “Affiliate” shall mean with respect to any person or entity
any other person or entity who controls, is controlled by or is under common
control with such person or entity.

                  “Allen” shall mean Paul G. Allen.

                  “Board” shall mean the Board of Directors of Charter or a
committee thereof.

                  “Change of Control” means (a) a sale of more than 49.9% of the
outstanding capital stock of Charter in a single or related series of
transactions, except where Allen and his Affiliates retain effective voting
control of Charter, the merger or consolidation of Charter with or into any
other corporation or entity, other than a wholly-owned subsidiary of Charter,
except where Allen and his Affiliates have effective voting control of the
surviving entity, or any other transaction, or event, a result of which is that
Allen holds less than 50.1% of the voting power of the surviving entity, except
where Allen and his Affiliates retain effective voting control of Charter, or a
sale of all or substantially all of the assets of Charter (other than to an
entity majority-owned or controlled by Allen and his Affiliates); where , in any
such case (b) Executive’s employment with Charter is terminated or his duties
are materially diminished (it being understood that neither Charter’s failure to
be a “public” company as such term is commonly understood nor his obligation, if
any, to report to a committee of the Board following any merger or similar
transaction constitute a material diminution in Executive’s duties under this
Agreement).

2.     Employment, Duties and Authority.

         Charter hereby agrees to employ the Executive, and the Executive agrees
to be employed, as Senior Vice President of Operations — Western Division of
Charter. As Senior Vice President of Operations — Western Division of Charter,
the Executive shall report directly to the Executive Vice President and Chief
Operating Officer of Charter, and, subject

1



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

to the control and supervision of such Executive Vice President and Chief
Operating Officer of Charter, shall have such duties and responsibilities as are
typically performed by a divisional head of operations and such other executive
duties not inconsistent with the foregoing as may be assigned to Executive from
time to time. The Executive shall devote substantially all of his business time,
attention, energies, best efforts and skills to the diligent performance of his
duties hereunder. Notwithstanding the foregoing, it is understood that the
Executive may expend a reasonable amount of time for personal. charitable,
investment and other activities so long as such activities shall not interfere
in any material respect with the performance by the Executive of his duties and
responsibilities hereunder.

3.     Term.

         The term of this Agreement shall commence on the date hereof and shall
terminate on December 31, 2005 (the “Term”).

4.     Compensation and Benefits.

         4.1     Cash Compensation.

                  a. Base Salary. During the Term of this Agreement, Charter
shall pay the Executive an annual base salary at the rate of $300,000 or such
higher rate as may from time to time be determined by the Board in its
discretion, which shall be payable consistent With Charter’s payroll practices.

                  b. Bonus. The Executive shall be eligible to receive an annual
target bonus equal to forty percent of Executive’s base salary, the amount of
such bonus to be determined and paid in accordance with Charter’s Executive
Bonus Policy, consistent with past practices. Executive shall also be eligible
to be considered for additional bonuses at the discretion of the Board. With
respect to the year ended December 31, 2001, Executive shall be paid a bonus of
$120,000 by January 15, 2002.

         4.2      Benefit Plans. The Executive shall be entitled to participate
in any disability insurance, pension, or other benefit plan of Charter now
existing or hereafter adopted for the benefit of employees or executives of
Charter generally. To the extent that Charter does not provide life insurance in
an amount at least equal to the unpaid amount of Executive’s base salary through
the end of the Term, Charter shall continue to pay to Executive’s estate an
amount equal to Executive’s base salary, in installments, through the end of the
Term.

         4.3     Vacation. Charter acknowledges that the Executive currently has
three weeks of accrued vacation (which Charter, at its sole discretion, may
compensate Executive for in lieu of having Executive utilize such vacation). The
Executive shall be entitled to compensated vacation in each fiscal year
consistent with Charter’s policy, to be taken at times which do not unreasonably
interfere with the performance of the Executive’s duties hereunder. Unused
vacation time shall be treated in accordance with Charter’s policy.

         4.4     Expenses. The Executive shall be entitled to receive
reimbursement for all reasonable out-of pocket expenses incurred by the
Executive in the performance of his duties hereunder, provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by Charter.

2



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

5.     Restricted Stock.

         As a matter of separate inducement and agreement in connection with his
employment hereunder and not in lieu of any salary or other compensation,
Charter shall issue to the Executive 35,000 Shares of Class A Common Stock of
Charter (the “Shares”). The restrictions on the Shares shall lapse and the grant
shall otherwise have the terms and conditions set forth in the form of
Restricted Stock Agreement previously delivered to the Executive.

6.     Indemnification.

         Charter agrees to indemnity and hold harmless to the maximum extent
permitted by law the Executive from and against any claims, damages,
liabilities, losses, costs or expenses in connection with or arising out of the
performance by the Executive of his duties as an officer of Charter or any of
its subsidiaries or Affiliates.

7.     Termination. This Agreement may be terminated as follows:

         7.1     By the Executive for Good Reason. The Executive may terminate
this Agreement for Good Reason (as defined below) upon thirty (30) days’ advance
written notice to Charter. “Good Reason” shall exist if, without the Executive’s
consent: (A) there is an assignment to the Executive of any duties materially
inconsistent with, or which constitutes a material reduction of the Executive’s
position, duties, responsibilities, status or authority with Charter (it being
understood that Charter’s cessation as a “public” company shall not be a
material reduction in the Executive’s position, duties, responsibilities, status
or authority) and Charter shall not have rectified same within the later of
(a) thirty (30) days of written notice from the Executive (b) or if Charter
elects, within thirty (30) days after receipt of such written notice, to require
that any alleged claim of Good Reason be submitted to binding arbitration, then
ten days (10) days after any determination adverse to Charter to rectify such
event (any such arbitration shall be held in St. Louis under the local
arbitration rules of JAMS or other entity mutually agreed to and such
arbitration decision shall be made no later than sixty (60) days after Charter’s
election to require such arbitration); (B) the Executive is required to report,
directly or indirectly to persons other than the Executive Vice President and
Chief Operating Officer of Charter (except that Executive may be required to
report to a Board committee following any merger or similar transaction);
(C) removal of the Executive from the position he holds pursuant hereto, except
in connection with the termination of the Executive for Cause (as defined
below); (D) the Executive’s principal place of business shall be outside the
Denver, Colorado area; or (e) a Change of Control.

         7.2     By Charter for Cause. Charter may terminate this Agreement for
Cause upon thirty (30) days’ advance written notice to the Executive. “Cause”
shall mean (i) conviction of a felony offense or of a misdemeanor that involves
dishonesty or moral turpitude; (ii) the refusal to comply with the lawful
directives of Executive Vice President and Chief Operating Officer, the Chief
Executive Officer or the Board of Charter, within ten (10) days after written
notice of such directive from the Executive Vice President and Chief Operating
Officer, the Chief Executive Officer or the Board of Charter; (iii) conduct on
the part of the Executive in the course of his employment which constitutes
gross negligence or

3



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

willful misconduct which conduct is not cured within ten (10) days after written
notice thereof from the Chief Executive Officer or the Board; (iv) the
Executive’s breach of his fiduciary duties to the Company; (v) the Executive’s
death or his Disability (as defined in Charter’s 2001 Stock Incentive Plan); or
(vi) the Executive’s possession or use of illegal drugs or excessive use of
alcohol on Company premises on work time or at a work related function (other
than alcohol served generally in connection with such function). Should
Executive commit or be alleged to have committed a felony offense or a
misdemeanor of the character specified in clause (i), Charter may suspend
Executive with pay. If Executive is subsequently convicted with respect to the
matters giving rise to the suspension, Executive shall immediately repay all
compensation or other amounts paid him hereunder from the date of the suspension
and any of the Executive Options or Shares which vested after the date of
suspension shall forthwith be cancelled and if theretofore sold by Executive,
the cash value thereof paid to Charter.

         7.3     Effect of Termination. In the event of the termination of this
Agreement by Charter without Cause or by Executive For Good Reason, Charter
shall pay to the Executive an amount equal to the aggregate base salary due the
Executive during the remainder of the Term and a full prorated bonus for the
year in which termination occurs. Upon termination of this Agreement by Charter
for Cause or by Executive without Good Reason, then the Executive shall cease to
be entitled to receive any compensation or other payments with respect to
periods after the date of such termination.

8.     Covenant Not to Compete; Confidentiality.

         8.1     Covenant Not to Compete. The Executive recognizes and
acknowledges that Charter is placing its confidence and trust in the Executive.
The Executive, therefore, covenants and agrees that as to clauses (a), (b),
(c) and (e) hereof during the Executive’s employment with Charter and solely as
to clause (d) the specific time period provided in such clause, the Executive
shall not, either directly or indirectly, without the prior written consent of
the Board:

                  a. Engage in or carry on any business or in any way become
associated with any business which is similar to or is in competition with the
Business of Charter. As used in this Section 8, the term “Business of Charter”
shall mean the business of owning or operating cable television systems and
related businesses.

                  b. Solicit the business of any person or entity, on behalf of
himself or any other person or entity, which is or has been at any time during
the term of this Agreement a customer or supplier of Charter including, but not
limited to, former or present customers or suppliers with whom the Executive has
had personal contact during, or by reason of, his relationship with Charter.

                  c. Be or become an employee, agent. consultant,
representative, director or officer of, or be otherwise in any manner associated
with, any person, firm, corporation, association or other entity which is
engaged in or is carrying on any business which is in competition with the
Business of Charter;

4



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

                  d. For a period of twenty-four (24) months after termination
of the Executive’s employment for any reason whether by Charter or Executive,
solicit directly or indirectly for employment or employ (or directly or
indirectly cause any entity in which the Executive has an interest or is
employed by to solicit or employ), any person employed by Charter or any of its
subsidiaries at the time of such termination; provided however, that if such
termination occurs after January 1, 2005, and is by Charter without Cause or by
the Executive with Good Reason, then the applicable period shall be twelve (12)
months after termination of employment; or

                  e. Be or become a shareholder, joint venturer, owner (in whole
or in part), or partner, or be or become associated with or have any proprietary
or financial interest in or of any firm, corporation, association or other
entity which is engaged in or is carrying on any business which is similar to or
in competition with the Business of Charter, provided, however, that nothing
contained in this Section 8 shall prohibit the Executive from owning less than
2% of the shares of a publicly held corporation engaged in the Business of
Charter.

                           The Executive hereby recognizes and acknowledges that
the existing Business of Charter extends throughout the United States of America
and therefore agrees that the covenants not to compete contained in this
Section 8 shall be applicable nationally. In the event that a court of competent
jurisdiction determines that the scope of the non-compete provisions set forth
in this Section 8 are unenforceable in any respect, then these provisions shall
be deemed to be modified as necessary so that the scope of the non-compete
provisions contained herein are nonetheless as broad as possible and yet
enforceable under applicable law in accordance with their terms.

         8.2     Confidentiality; Non-Disparagement. The Executive will not
divulge, and will not permit or suffer the divulgence of, any confidential
knowledge or confidential information with respect to the operations or finances
of Charter or any of its Affiliates or with respect to confidential or secret
customer lists, processes, machinery, plans, devices or products licensed,
manufactured or sold, or services rendered, by Charter or any of its Affiliates
other than in the regular course of business of Charter or as required by law;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the public otherwise than by
disclosure by the Executive in breach of this Agreement. Executive will not
directly or indirectly disparage or otherwise make adverse references to Charter
or any of its officers, directors, employees or Affiliates at any time during or
after his employment with Charter.

9.     Notices.

         Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be sufficiently given if delivered in
person or transmitted by facsimile or similar means of recorded electronic
communication to the relevant party as follows:

                  a. in the case of the Executive, to the address set forth
under his name on the signature page hereto.

5



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy



  Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63101
Attn: Curtis S. Shaw
           Senior Vice President,
           General Counsel and Secretary
Telephone:   314-543-2308
Facsimile:      314-965-8793
E-mail:  cshaw@chartercom.com



  with a copy to:



  Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Attn: Alvin Segel
Telephone:   310 277 1010
Facsimile:      310 203 7199
E-mail: asegel@irell.com

         Any such notice or other communication shall be deemed to have been
given and received on the day on which it is delivered or telecopied (or, if
such day is not a business day or if the notice or other communication is not
telecopied during business hours, at the place of receipt, on the next following
business day). Any party may change its address for the purposes of this Section
by giving notice to the other parties in accordance with the foregoing.

10.     Assignability and Enforceability. This Agreement shall be binding on and
enforceable by the parties and their respective successors and permitted
assigns. No party may assign any of its rights or benefits under this Agreement
to any person without the prior written consent of the other party.

11.     Expenses of this Agreement. Each party shall bear its own costs and
expenses (including, without limitation, legal, accounting and other
professional fees) incurred in connection with this Agreement or the
transactions contemplated hereby.

12.     Consultation. The parties shall consult with each other before issuing
any press release or making any other public announcement with respect to this
Agreement or the transactions contemplated hereby and, except as required by any
applicable law or regulatory or stock exchange requirement, neither of them
shall issue any such press release or make any such public announcement without
the prior written consent of the other, which consent shall not be unreasonably
withheld or delayed.

13.     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of laws thereof.

6



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

14.     Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same instrument.

15.     Currency. Unless otherwise indicated, all dollar amounts in this
Agreement are expressed in United States dollars.

16.     Sections and Headings. The division of this Agreement into Sections and
the insertion of headings are for reference purposes only and shall not affect
the interpretation of this Agreement.

17.     Number and Gender. In this Agreement, words importing the singular
number only shall include the plural and vice versa and words importing gender
shall include all genders.

18.     Entire Agreement. This agreement and any agreements or documents
referred to herein or executed contemporaneously herewith, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether written or oral. There are no conditions, covenants, agreements,
representations, warranties or other provisions, express or implied, collateral,
statutory or otherwise, relating to the subject matter hereof except as herein
provided.

19.     Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

20.     Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be binding on any party unless consented to in writing by such
party. No waiver of any provision of this Agreement shall be construed as a
waiver of any other provision nor shall any waiver constitute a continuing
waiver unless otherwise expressly provided. No provision of this Agreement shall
be deemed waived by a course of conduct unless such waiver is in writing signed
by all parties and stating specifically that it was intended to modify this
Agreement.

21.     Taxes; Withholding. All amounts payable hereunder shall be subject to
all applicable withholding requirements under federal, state and local tax law.

22.     Survival. The provisions of Sections 6, 8.1(d), 12 and 13 shall survive
the termination of this Agreement.

7



--------------------------------------------------------------------------------



 



Exhibit 10.7
Conformed Copy

         IN WITNESS WHEREOF the parties have executed this Agreement.

              CHARTER COMMUNICATIONS, INC.               By:   /s/ Curtis S.
Shaw

--------------------------------------------------------------------------------

Authorized Signatory                   /s/ James H. Smith, III

--------------------------------------------------------------------------------

James H. Smith, III
241 Lead King Drive
Castle Rock, Colorado 80104

8